DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, (claims 12-19) in the reply filed on 3/15/22 is acknowledged.  Thus, claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected II, there being no allowable generic or linking claim. Election was made without traverse.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Abstract should be revised within range of 50-150 words in a single paragraph and away from other text.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“a step 1 of” and “a step 2 of” (see base claim 12, about lines 1 and 3) should be deleted since no need to have “a step of” for each of method limitations.
Whether the recites” a laminated steel plate” (claim 12, line 2) as same as “a laminated steel plate” of line 1 or not?  Please clarify.
	Alternative “one side or both sides” (claim12, line 3) should be updated to: --"at least one side of both sides”--.	“ strip like steel plate” (claim 12, line 3-4) the  term ”like” after strip should be deleted .  Note that A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
	It is unclear as to whether the recites” (meth)”(see claims 13-14, 15 lines 2-3) is a apart of the claim limitation.
	The phrase” at least one kind of” (claims 13-15 about line 2) should be changed to: --”of”--; or  --” combination of “--.
	Claim 13-15 directed to material as adhesive in terms of composition and compound which does not seem to further limit the claimed method because above directed to a material structural rather than method limitations 
	Claims 18-19   directed to a the laminated is used for  a rotor or stator or  a motor but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Further because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
	It is suggested that rewritten claims 18-19 to method of making a motor to include an entire of independent base claim limitations and further setting steps involved as to how the motor is forming in method limitations (i.e., forming a stator… and forming a rotor and assembling the stator and the rotor as so to produce the claimed motor).


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 18-19 as best understood  is/are rejected under 35 U.S.C. 102 a1 as being anticipated by Haragugi (JP 2006334648) or in an alternative  is/are rejected under 35 U.S.C. 103 as being unpatentable over Haragugi
Haragugi discloses the claimed  method of manufacturing a laminated steel plate comprising: 
	a step 1 of applying a mixture containing an oil and an adhesive composition for a laminated steel plate to one side or both sides of a strip-like steel plate (see abstract under solution lines 1-2); and 
	a step 2 of punching a steel plate body from the strip-like steel plate with a punch portion of a press forming device (see punching with die 8 as discussed in lines 2-5 under heading solution), and laminating and bonding the steel plate bodies (see lines 4-5 of the abstract under heading solution).  Therefore, the above limitations appear to be met by the Haragugi reference.
	Since no further method limitation set forth in claims 18-19, therefore the Haragugi  considered to be met the product by process of claim 18-19.
Claim(s) 13-17 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Haragugi.
As applied to claims 13-17, regarding to the composition of the adhesive set forth in the above claims.   It would have been obvious to a person of ordinary skill in the art at the effective filing of the application invention was made to provide the adhesive in the form set forth in these claims since adhesive of the above are known materials in the art, since adhesive composition or combination of material to form a compound thereof are selected based on design considerations and trade offs between cost, mechanical properties, and dielectric properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt